Rothrock, J.
— The demurrers are upon the ground that the description of the property in the chattel mortgages is so indefinite as that the instruments are void for uncertainty, and impart no notice to any one. It is, however, averred in the petitions of intervention that the attaching plaintiffs, at the time they caused the chattels to^be attached, had actual notice that the identical property attached was covered by the chattel mortgages, and that the intervenors had a lien thereon. It is conceded in argument by appellant that the mortgages did not impart constructive notice to the plaintiffs. The question to be determined is whether itis competent *401to allege and prove that the plaintiffs had actual notice. This precise question was determined by this court in the case of Plano Manuf. Co. v. Griffith, 75 Iowa, 102. It was there held that where an execution creditor had actual notice of a mortgage upon property, it was not void as to him upon the ground that the description of the property in the mortgage was insufficient for the purpose of constructive notice. See also Clapp v. Trowbridge, 74 Iowa, 550. It is due to the learned district judge, who determined this case, to say that the opinions in the above cited cases were filed since the ruling upon the demurrer in the case at bar.
Reversed.